Exhibit 10.18

North Atlantic Value LLP A/C B

c/o North Atlantic Value LLP

James Ryan

Ground Floor, Ryder Court

14 Ryder Street

London SW1Y 6QB

UNITED KINGDOM

Series A-1 and Series A-2 Redeemable Preferred Stock

North Atlantic Value LLP A/C B herewith consents to an extension of the
redemption date of its 6.85 shares of Series A-1 Redeemable Preferred Stock and
9.58 shares of Series A-2 Redeemable Preferred Stock, issued by Telos
Corporation, to December 31, 2011. This stock shall remain subject to any and
all terms and conditions of the Preferred Stockholders Standby Agreement
(integrated hereto by reference), entered into by North Atlantic Value LLP’s
predecessor, RBSI Custody Bank, Ltd. on or about January 14, 2003 with Wells
Fargo Foothill, Inc. (formerly Foothill Capital Corporation).

AGREED AND ACKNOWLEDGED,

 

North Atlantic Value LLP A/C B      Telos Corporation By:     

LOGO [g25920ex10_18ex1017.jpg]

    

/s/ Therese K. Hathaway

Signature(s):      Therese K. Hathaway      Vice President, Corporate Secretary

LOGO [g25920ex10_18b.jpg]

     Name(s):     

LOGO [g25920ex10_18c.jpg]

     Title:     

6/4/2008

     March 13, 2008 Date:     